DETAILED ACTION
This Office Action is in response to an application filed on April 27, 2021, in which claims 1-22 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation Application from U.S. Application No. 16/730,732 filed on December 30, 2019, now U.S. Patent No. 10,992,672 that application claiming domestic benefit as a Continuation Application from U.S. Application No. 15/828,665 filed on December 1, 2017, now U.S. Patent No. 10,523,672, that application claiming domestic benefit as a Continuation Application from U.S. Application No. 14/675,715 filed on March 31, 2015, now U.S. Patent No. 9,838,390.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 7, 2021-July 20, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-22 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,838,390.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reason(s):  

With regard to independent claim 1, said claim is merely a broader version of that which is recited in claim 11 of U.S. Patent No. 9,838,390.  That is, claim 1 of the instant application is anticipated by claim 11 of U.S. Patent No. 9,838,390.  This analysis is equally applicable to claim 12 of the instant application in view of the independent claims of U.S. Patent No. 9,838,390.  

Claims 2-11 and 13-22 are each dependent from one of either claim 1 or claim 12, and are therefore rejected under the same rationale for at least that dependency.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Kim, et al., U.S. Pub. No. 2016/0072806
Gutnik, et al., WIPO Pub. No. WO 2016/003311 A1
Perry, et al., U.S. Patent No. 8,571,222
Rahman, et al., U.S. Pub. No. 2016/0234628
Wang, et al., U.S. Pub. No. 2016/0227371

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 28, 2022